By t -e court.

It is contended, that the town of Deerfield is not liable for the supplies furnished in this case, because they were furnished by the order of only one of the selectmen of Lee. and wo must be considered as furnished without the: authority of the se'eetmen. But the statute of June, 27. 1809, sec. 2, (1 N. H. Laws 359,) enacts, “ that, when any *291li person, in any <wn or place in this state, shall be poor, “ and unable to maintain him or herself, such person shall “ r e relieved and maintained by the overseers of the poor ■ ■ such town or place, where such person shall happen to !i • » and by the statute of Feb, 8, 1191, the selectmen a - made overseers of the poor, when such officers are not p ucuiuriy chosen. 1 N. H. Laws 240.
A,id ue. are of opinion, that, when one of the selectmen of a í':>. a orders supplies to be furnished to a person entitled to iTi.ri", the assent of the other selectmen is to be presumed ; b cause it is their duty to assent. It would be extremely i. evtwenient, if no supplies could be furnished to paupers, V-,;!ieut the express consent of a majority of the selectmen ; while no inconvenience can result from holding, that propel supplies, furnished on pi ope r occasions by order of one of the selectmen, sha 1 bind the town in the same manner, as if furnished by the express order of all the selectmen.
It is also contended, that Lee is not entitled to recover, because, at the time notice was given to Deerfield, that the pauper had become chargeable, nothing had been actually paid for the supplies furnished. But it seems to us, that it is not necessary that the town should have paid for the supplies. It is the relief afforded, that creates the debt. The “ sums expended,” in the statute, means the value of the supplies furnished. Some towns maintain their-peor in a poor house ; and in such cases it would hardly do to hold, that all the bills, for supplies furnished to such a house, must be paid, before the .town can give, notice to another town. ⅛¾¾ a particular person has becomeichargeable.
f We are of opinforiV that, upon The facts stated, there must be '⅛.

Judgment for the plaintiffs,